Exhibit 10.5




EMPLOYMENT CONTRACT OF INDEFINITE DURATION


BY AND BETWEEN:


1.
ALTISOURCE SOLUTIONS S.à r.l., a private limited liability company (société à
responsabilité limitée) organized under the laws of the Grand Duchy of
Luxembourg, with registered office at 40, avenue Monterey, L-2163 Luxembourg,
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B. 147268 (“S.à r.l.”) (hereinafter referred to as the
“Employer”); and



2.
Indroneel Chatterjee born on [redacted] in India and currently residing at
[redacted] (hereinafter referred to as the “Employee”)



The Employee and the Employer may hereinafter collectively be referred to as the
"Parties", each being a "Party".


It has been agreed by and between the Parties as follows:


Article 1 - Definitions:


Appointment or Employment: the employment of the Employee by the Employer on the
terms of this Contract.
ASPS: Altisource Portfolio Solutions S.A., the ultimate parent company of the
Employer.
Commencement Date: the latter to occur of (i) October 1, 2017 or (ii) the date
of the Employee’s relocation to Luxembourg after receipt of the Luxembourg Work
and Residence Authorization.
Company: the Employer, its parent companies, subsidiaries, and their respective
successors and assigns.
Confidential Information: information (of any nature and in any format) which is
not in the public domain, relating to the business, products, affairs and
finances of the Employer.
Contract: the present unlimited period employment contract.
Incapacity: any illness or injury which prevents the Employee from carrying out
his duties.
Rules and Regulations: any internal rules and regulations which may be
periodically prepared by the Company, and which apply to similarly situated
employees.


Employee _____ / Employer _____
 
Page 1 of 14




--------------------------------------------------------------------------------




Article 2 – Duties and Nature of Service


(a)
The Employer shall employ the Employee from the Commencement Date to fulfill the
position of Chief Financial Officer of the Company. The Employee will have the
responsibilities enumerated in Article 2(b) below, or such other authority,
functions, duties, powers and responsibilities as may be assigned to the
Employee from time to time. The Parties hereby acknowledge and accept that
considering the nature of the Employee’s activities it is impossible to provide
a comprehensive description of the activities to be performed by him, which
shall include all the tasks that are directly or indirectly necessary or useful
for the performance of the concerned duties. 

    
(b)
Employee’s responsibilities will include, but not be limited to, the following:



•
Directing and overseeing all aspects of the Company's Finance, Accounting,
Financial Reporting, Tax and Investor Relations functions

•
Developing an effective capital allocation strategy to create long-term
shareholder value, including evaluating capital investments and debt/equity
market opportunities

•
Ensuring that the Company’s interim and annual financial statements and
management’s discussion and analysis thereon fairly present the financial
position of the Company and the results of its operations

•
Ensuring the effective design and operation of the Company’s systems of internal
controls over financial reporting

•
Developing and implementing the Company’s strategy in partnership with the Chief
Executive Officer and Board of Directors of ASPS, including, without limitation:

o
Developing and implementing the five (5) year enterprise strategic plan

o
Providing ongoing strategic input to the Chief Executive Officer and Board of
Directors of ASPS, including recommendations on pricing strategy, working
capital management and new-capability development

o
Assisting, and in certain instances overseeing, in the development and
management of business and product strategies across the enterprise

o
Assisting, and in certain instances leading, in the implementation of strategic
business and product plans, monitoring and reporting against the plans to ensure
the Company is meeting its financial goals

•
Ensuring the effective staffing and management of the Finance, Accounting,
Financial Reporting, Tax and Investor Relations organizations and developing and
implementing processes which are necessary to provide strategic, financial and
accounting support to the Company and its employees



Employee _____ / Employer _____
 
Page 2 of 14




--------------------------------------------------------------------------------




•
Such other responsibilities as deemed appropriate by the Chief Executive Officer
or the Board of Directors of ASPS

(c)
The Employee shall serve the Employer on the terms of this Contract and accepts
the aforementioned position. The Employee shall work for the Employer in this
position or in any other similar position, which the Employer may assign to him
over the course of time. Notwithstanding anything in this Contract to the
contrary, the Employee understands and agrees that the Employment is contingent
upon the satisfactory completion of background checks as may be conducted by the
Company and its external auditors and the Employee expressly consents to such
background checks.

(d)
The registered office of the Employer is 40, avenue Monterey, L-2163 Luxembourg,
Grand Duchy of Luxembourg. The Employee shall carry out his duties in the
Grand-Duchy of Luxembourg or at such other place as instructed by the Employer.
The Employee shall undertake all national and international business travels
justified by the business needs and his function.

(e)
The Parties agree and the Employee consents that the place of employment is not
an essential condition of this Contract. As such, the Employee expressly agrees
to work, to be posted and even to be transferred to another location or entity
of the Company if such location or entity is in the U.S. or in the EU.

(f)
The Employee expressly confirms that he is not bound to any other company, firm
or entity by a non-competition or any other such clause which would prevent him
from signing the present Contract.

(g)
The Employee shall undertake to inform the Employer immediately in writing of
any changes in his personal situation such as his address, family status or
number of children. The Employer shall treat all such information
confidentially.

(h)
The Employee warrants that, upon receipt of his Luxembourg Work Permit and
Authorization of Residence, he will be entitled to work in Luxembourg without
any additional approvals and will notify the Employer immediately if he ceases
to be so-entitled during the Employment.

(i)
The Employee consents to undergo an obligatory medical examination within two
(2) months of commencing the Employment in order to verify his physical aptitude
to fulfill his obligations under the Employment.

Article 3 – Duration and Termination
(a)
The first six (6) months of the Appointment shall be a probationary period and
the Appointment may be terminated at any time during this period, with one month
prior notice. During this probationary period the Employee's performance and
suitability for continued employment will be monitored. Pursuant to article
L.121-5 of the Luxembourg Labor Code, this Contract cannot be terminated
unilaterally during the first two (2) weeks of the probationary period except in
the case of gross



Employee _____ / Employer _____
 
Page 3 of 14




--------------------------------------------------------------------------------




misconduct. After completion of the first two (2) weeks’ probation, either party
may terminate the Contract without cause until the end of the probationary
period in accordance with article L.121-5.
(b)
If neither Party has given notice of termination within the probationary period,
the present Contract shall be deemed to be effective as of the first day of the
probationary period and concluded for an indefinite period, subject to the terms
of this Contract and the Luxembourg Labor Code.

(c)
Either Party may terminate this Contract in writing, giving the other no less
than the following legal prior notice, in accordance with article L.124-1 of the
Luxembourg Labor Code:

In the case of the dismissal of the Employee by the Employer, the latter must
respect a minimum prior notice of:
•
Two (2) months if the term of the Employment is under five (5) years

•
Four (4) months if the term of the Employment is between five (5) and ten (10)
years

•
Six (6) months if the term of the Employment is over ten (10) years

In the case of the resignation of the Employee, the following prior notice must
be given:
•
One (1) month if the term of the Employment is under five (5) years

•
Two (2) months if the term of the Employment is between five (5) and ten (10)
years

•
Three (3) months if the term of the Employment is over ten (10) years

The respective prior notice will run from the fifteenth (15th) day of the month
if notice was given before such a date, or from the first (1st) day of the
following month if notice was given after the fifteenth (15th) of the month. The
Employer reserves the right to pay salary in lieu of notice for all or any part
of the notice period.
(d)
In accordance with article L.124-7 of the Luxembourg Labor Code, if the Employee
is dismissed for reasons other than the gross misconduct described in article
L.124-10, the Employer shall pay the Employee as severance:

•
One (1) month’s gross base salary if the term of the Employment is between five
(5) and ten (10) years

•
Two (2) months’ gross base salary if the term of the Employment is between ten
(10) and fifteen (15) years

•
Three (3) months’ gross base salary if the term of the Employment is over
fifteen (15) years

(e)
To the extent that Employee is terminated for reasons other than the gross
misconduct described in article L.124-10 of the Luxembourg Labor Code, the
Employer will pay additional amounts to the



Employee _____ / Employer _____
 
Page 4 of 14




--------------------------------------------------------------------------------




Employee as set forth in Article 9 of this Contract pursuant to and contingent
upon the execution of the Employer’s Separation Agreement.
(f)
Notwithstanding the above, the Employer may terminate the Contract with
immediate effect without notice and with no liability to make any further
payment to the Employee (other than in respect of amounts accrued due and unpaid
at the date of termination) if the Employee commits an act of gross misconduct
in accordance with article L.124-10 of the Luxembourg Labor Code.

(g)
The Contract will automatically terminate by operation of the law on the date on
which the Employee is declared to be medically unable to perform his duties
under the Contract by the pre-employment, or any subsequent, medical
examination; on the fifty-second week of continual Incapacity over any one
hundred and four week period; when the Employee reaches the legal retirement age
or is attributed an old-age pension or any other of the provisions specified
under articles L.125-2 to L.125-4 of the Luxembourg Labor Code.

Article 4 – Remuneration
(a)
The Employee’s annual gross base salary shall be 475,000 U.S. Dollars (USD) or
422,750 Euros (EUR) (converted into EUR at a USD to EUR exchange rate of 0.89.).
This annual gross base salary shall be payable in EUR in twenty four (24)
instalments.

(b)
In accordance with article L.223-1 of the Luxembourg Labor Code, the salary
shall be adapted and vary proportionally with the variations of the index of
cost of living in the Grand Duchy of Luxembourg. The above salary has been fixed
in consideration of the index applicable at the date on which this Contract
becomes effective (Salary Index at the time of the signature of the present
Contract: 794.54 as of January 1, 2017).

(c)
The Employee's salary shall accrue from day to day and be paid in arrears twice
monthly directly into the Employee's bank account. The Employee shall inform the
Employer of all necessary details relating thereto.

(d)
The Employer hereby informs the Employee that in order to fulfill the
obligations under the Contract and to pay his salary, the following information
about the Employee may be transmitted: name, address, civil status, date of
birth, any documents given during the recruiting and employment proceedings
(including the curriculum vitae), the employment agreement and salary, proof of
payment, all raises or modifications of salary, the hours effectively worked,
any correspondence with the employees as well as all other documents relating to
the Contract (such as holiday requests or Incapacity certificates). The Employee
consents to the transfer of the above personal information within the group of
companies of the Employer, including outside of the European Union, as
contemplated by Article 19 Paragraph 1(a) of the Luxembourg law on Data
Protection of August 2, 2002. The Employee is permitted to access the



Employee _____ / Employer _____
 
Page 5 of 14




--------------------------------------------------------------------------------




above information and may demand the rectification of any error thereupon. For
the avoidance of doubt, the Parties agree that the Company will be authorized to
publicly disclose such information to the extent required pursuant to the rules
and regulations promulgated by the Securities and Exchange Commission, and the
Employee expressly consents to such disclosures.
(e)
Upon satisfaction of the relevant performance criteria in accordance with
Altisource’s Incentive Plan, as amended from time to time by the Employer in its
sole discretion, the Employee may be entitled to an annual discretionary bonus
as per a scorecard as amended from time to time, which scorecard will be made
available to the Employee as set forth below. At the target performance level,
the Employee can anticipate earning approximately 475,000 USD in incentive
compensation on an annual basis, less applicable withholding taxes. There is no
legal entitlement to the annual bonus and payment is at the sole discretion of
the Employer. Notwithstanding the foregoing, (i) for calendar year 2017,
Employee will receive a cash incentive compensation payment of 485,000 USD, less
applicable withholding taxes, subject to meeting performance expectations and
continued employment through the date of payment, payable at the time when
incentive payments for similarly situated executives are made (expected March
2018) and (ii) for calendar year 2018, Employee will receive a minimum cash
incentive compensation payment of 475,000 USD, less applicable withholding
taxes, subject to meeting performance expectations and continued employment
through the date of payment, payable at the time when 2018 incentive payments
for similarly situated executives are made (expected March 2019). Incentive
payments will be made in USD or EUR at the then-applicable USD to EUR exchange
rate at the Employee’s discretion.

(f)
The Employee will receive a one-time cash incentive bonus of 34,464 USD, subject
to applicable withholding taxes, payable upon satisfactory completion of the
first one (1) year of employment. Payment of the bonus will be made in USD or
EUR at the then-applicable USD to EUR exchange rate at the Employee’s discretion

(g)
In accordance with the terms of the 2009 Equity Incentive Plan, subject in each
case to Employee’s execution of the applicable award agreement containing all of
the terms and conditions of the award, the Employee will be awarded:

•
On the Commencement Date, a grant of ASPS restricted stock (“Restricted Shares”)
scheduled to vest over four (4) years, subject to continued employment except as
otherwise set forth in the applicable award agreement. The value of the award
will be equal to the value of Employee’s unvested and forfeited deferred
compensation from his prior employer as of the Commencement Date. The number of
Restricted Shares shall be determined by dividing such award value by the
average of the high and low price of the ASPS common stock on the Commencement
Date.





Employee _____ / Employer _____
 
Page 6 of 14




--------------------------------------------------------------------------------




•
On the date when the 2017 annual incentive for similarly situated executives are
approved by the Compensation Committee of the ASPS Board of Directors (expected
in March 2018) (the “Grant Date”), subject to continued employment through the
Grant Date, a grant of Restricted Shares with an award value of 540,000 USD
scheduled to vest over the subsequent three (3) years. Such vesting will be
subject to the Employee’s continued employment except as otherwise set forth in
the applicable award agreement. The number of Restricted Shares shall be
determined by dividing the award value by the average of the high and low price
of the ASPS common stock on the Grant Date.

•
On the Commencement Date, the option to acquire 20,000 shares of ASPS common
stock at a strike price equal to the closing price of the ASPS common stock on
the Commencement Date. These options will be market-based options, whereby (i)
two-thirds (2/3) of the market-based options would commence vesting if the stock
price realizes a compounded annual gain of at least twenty percent (20%) over
the exercise price, so long as the stock price is at least double the exercise
price, with one-third (1/3) vesting immediately upon the achievement of such
criteria and the remaining two-thirds (2/3) vesting over the next two (2) years
and (ii) the remaining one third (1/3) of the market-based options would
commence vesting if the stock price realizes a compounded annual gain of at
least twenty-five percent (25%) over the exercise price, so long as it is at
least triple the exercise price, with one-third (1/3) vesting immediately upon
the achievement of such criteria and the remaining two-thirds (2/3) vesting over
the next two (2) years. Such vesting will be subject to the Employee’s continued
employment except as otherwise set forth in the applicable award agreement.

(h)
The Employee will be eligible for certain relocation benefits while employed in
Luxembourg in accordance with the Altisource Relocation Plan provided to the
Employee by the Employer.

(i)
It is expressly agreed that any bonus, premium or any other fringe benefits not
arising from any legal or contractual provision or regulation, granted to the
Employee, shall be deemed to be a gift, whatever their frequency and their
amount and may therefore not be considered as vested rights to the benefit of
the Employee.

(j)
The salary and other benefits of the Employee shall be payable after deduction
of all compulsory contributions to the social security system (if applicable) in
existence in Luxembourg and after deduction of the retentions at source of
income tax (if applicable) and, should the case arise, any other charges imposed
by Luxembourg Law.

Article 5 – Working Hours and Holidays
(a)
The working hours shall be fixed in accordance with the applicable legal
provisions in the Grand-



Employee _____ / Employer _____
 
Page 7 of 14




--------------------------------------------------------------------------------




Duchy of Luxembourg and the Employee's salary is based on a minimum average of
forty (40) working hours per week and eight (8) hours per day scheduled in
principle from Monday to Friday. The Employee hereby acknowledges that general
working hours or overtime statutory provisions are not applicable to his
position as a higher level employee ("cadre supérieur") within the meaning of
article L.211-3 of the Luxembourg Labor Code, and in accordance with article
L.211-27 (4) of the Luxembourg Labor Code. Working hours may thus vary according
to the Employer's requirements.
(b)
The Employee shall have the right to twenty-five (25) days of paid annual leave,
in addition to the Luxembourg public holidays, notwithstanding article L.233-4
of the Luxembourg Labor Code's provisions.

(c)
The Employee will respect a reasonable delay between requesting leave from the
Employer and taking it, in order to not perturb the functioning of the Employer
in accordance with article L.233-10 of the Luxembourg Labor Code. The Employer
shall respect the Employee's request to the extent that the request does not
perturb the functioning of the Employer or conflict with other employees' leave.

(d)
The Employee shall take, and the Employer shall allow the Employee to take, his
accumulated leave in full before the end of each calendar year, in accordance
with articles L.233-9 and L.233-10 of the Luxembourg Labor Code.

(e)
In the event that business reasons prevent the Employee from taking all his
annual leave entitlement during the calendar year, he may transfer the remaining
leave entitlement to the next calendar year, in which case it shall expire on
the 31st of March, unless prevented again by business reasons. For the avoidance
of doubt, if the Employee separates from the Company between January 1st and
March 31st, any leave carried over from the prior year shall expire and Employee
shall not be entitled to payment for such leave.

Article 6 – Incapacity
(a)
The Employee who is incapable of working for any reason of illness or accident
shall notify the Employer or his representative as soon as possible on the first
day of Incapacity, either personally or by way of an intermediary. Such
notification may be made orally or in writing.

(b)
The Employee has three (3) days to provide the Employer with a medical
certificate in which the beginning and the expected duration of Incapacity is
stated. The Employer reserves the right to request a medical counter
examination.

(c)
Subject to the Employee's compliance with the provisions of the Luxembourg Labor
Code, he shall, in principle, continue to receive his full salary and
contractual benefits (if any) from the Employer during the initial sickness
period provided by article L.121-6 of the Luxembourg Labor Code.



Employee _____ / Employer _____
 
Page 8 of 14




--------------------------------------------------------------------------------






Article 7 – Confidential Information / Employer properties


(a)
The Employee shall treat as confidential all information concerning the
activities of the Company, and he shall not disclose to third parties, or to
other employees, any information of which he may have been made aware during the
present Contract, notwithstanding that which is reasonably necessary to permit
normal performance of their respective duties by the parties concerned.



(b)
The Employee undertakes both during this employment with the Employer and at any
time after the termination thereof not to perform or participate in any act of
unfair competition.



(c)
Any breach of this obligation occurring while the Contract is in place, shall
constitute a serious fault rendering immediately and definitively any further
relationship between the Employer and the Employee impossible and justifying the
immediate dismissal of the Employee without any notice or indemnity and without
prejudice to any further proceedings or claims which may be exercised by the
Employer.



(d)
All notes, reports, listings, files, documents, and contacts howsoever related
to the Employer are and shall remain the exclusive property of the Employer and
shall be created, processed, and stored by the Employee in a confidential manner
exclusively on behalf of the Employer.



(e)
When the present Contract shall come to an end, the Employee must return to the
Employer all documents as well as copies of such documents which may be in the
possession of or under the control of the Employee, and the Employee undertakes
to do everything to assist the Employer to recover all documents which may be
beyond the control of the Employee.



Article 8 – Obligations


(a)
Throughout the duration of this Contract, the Employee will work exclusively for
the Employer and will not take up any other occupation or engage in any act
which is directly or indirectly competitive with the business of the Employer or
any of its affiliated companies and to its detriment.



(j)
Throughout the duration of this Contract, the Employee shall not have any direct
or indirect interest in any other business or organisation if that business or
organisation competes or might reasonably be considered by the Employer to
compete with the Company or any of its affiliated companies or if this impairs
or might reasonably be considered to impair the Employee’s ability to act in the
best interests of the Company or any of its affiliated companies.



Employee _____ / Employer _____
 
Page 9 of 14




--------------------------------------------------------------------------------




(k)
Throughout the duration of this Contract, the Employee shall comply with the
rules, policies and procedures set out in the Company’s Code of Business Conduct
and Ethics, Management Directives and other applicable internal Rules and
Regulations, which may be amended from time to time by the Company. This
Contract is intended, among other things, to supplement applicable Rules and
Regulations and does not in any way modify or abrogate the obligations or duties
owed by the Employee to the Company thereunder.

Article 9 – Non-competition and Non-solicitation
(a)
During a twelve (12) month period following the date upon which his service
under this Contract terminates or expires, the Employee hereby undertakes that
he will not run within the Grand Duchy of Luxembourg or in the United States of
America a personal business similar or in competition with the business of the
Company nor enter into an employment contract with a business similar or in
competition with the business of the Company. In that regard, the Employee shall
not directly or indirectly on his own behalf, or in the service of or on behalf
of others, engage in, provide any executive, managerial, supervisory, sales,
marketing, research, or customer-related services to, or own (other than
ownership of less than one percent (1%) of the outstanding voting securities of
any entity the voting securities of which are traded on a national securities
exchange) a beneficial or legal interest in, any business (other than the
Company) which (i) concerns the business of the Company or (ii) is competitive
or likely to be competitive with the business of the Company .

(b)
The Employee agrees that he will disclose the existence of his obligations
pursuant to Article 9 of this Contract to any potential employer prior to
accepting employment.

(c)
In consideration of the above-mentioned obligations, and in addition to any
amounts owed pursuant to articles L.124-1 and L.124-7 of the Luxembourg Labor
Code (as set forth in article 3(c) and 3(d) herein), the Employer will pay to
the Employee four (4) months of his gross base salary. The Employer will pay the
Employee these additional severance amounts subject to the Employee’s execution
of the Employer’s Separation Agreement.

(d)
The Employer may waive Employee’s obligations set forth in Articles 9(a) and
9(b) unilaterally on condition that it informs the Employee (by email or mail)
within two (2) weeks from the notice of termination of the Contract by either
party. If the Employer waives these obligations and provides the required
notification, the Employer will be relieved from the payment obligations set
forth in Article 9(c).

(e)
Throughout the duration of this Contract and for a period of two (2) years
following its termination, the Employee will not, directly or indirectly,
solicit or hire or assist any other person or entity in soliciting or hiring any
employee of the Company or any of its affiliated companies to perform services



Employee _____ / Employer _____
 
Page 10 of 14




--------------------------------------------------------------------------------




for any entity (other than the Company or any other affiliated companies), or
attempt to induce any such employee to leave the Company or any of its
affiliated companies.


(f)
Throughout the duration of this Contract and for a period of two (2) years
following its termination, the Employee will not, directly or indirectly,
solicit or hire or assist any other person or entity in soliciting or hiring any
client of the Company or any of its affiliated companies, or attempt to induce
any such client to leave the Company or any of its affiliated companies.



(g)
Any breach of these obligations shall constitute a serious fault and might give
raise to one or several claims or proceedings to be exercised by the Company
before the courts and authorities concerned.



(h)
The Employee expressly agrees that the provisions of Section 9 of the Contract
may be enforced against him in any court or competent jurisdiction in the United
States.



(i)
In the event that this article is determined by a court which has jurisdiction
to be unenforceable in part or in whole, the court shall be deemed to have the
authority to revise any provision of this Contract to the minimum extent
necessary to be enforceable to the maximum extent permitted by law.



Article 10 – Intellectual property


(a)
Any inventions, devices or concepts, as well as any result of research, any
original creation or program, related to the field of activity of the Company
and made or developed by the Employee during his employment and for a period of
one (1) year after termination of such relationship for whatsoever reason,
belongs to the exclusive legal and beneficial ownership of the Employer, in
accordance with the relevant provisions of patent and copyright laws applicable
in Luxembourg.



(b)
The Employee hereby grants, assigns and conveys to the Employer all right,
title, and interest in and to all inventions, devices or concepts, as well as
any result of research, any original creation or program, and all other
materials (as well as the copyrights, patents, trade secrets, and similar rights
attendant hereto) conceived, reduced to practice, authored, developed or
delivered by the Employee either solely or jointly with others, during and in
connection with the performance of services under the Contract with the
Employer.



(c)
The Employee shall have no right to disclose or use any such inventions, devices
or concepts, as well as any result of research, any original creation or
program, and all other materials for any purpose whatsoever and shall not
communicate to any third party the nature of or details relating to such



Employee _____ / Employer _____
 
Page 11 of 14




--------------------------------------------------------------------------------




inventions, devices or concepts, as well as any result of research, any original
creation or program, and all other materials.


(d)
The Employee agrees that he will comply with all obligations set forth in the
Employee Intellectual Property Agreement provided by the Employer and
incorporated herein by this reference.



Article 11 – Use of information technologies


The Employee undertakes not to use the Internet with the Company’s hardware if
such activity does not comply with applicable law and public order, and if it
adversely affects the Company’s interests.


Article 12 – Data protection


(a)
The Luxembourg law of 2 August 2002, implemented in articles L.261-1 and L.261-2
of the Luxembourg Labor code, defines how the Employees’ personal data may be
used for normal administrative purposes resulting out of the Employees’
employment with the Employer. By signing this Contract, the Employee expressly
agrees to his data being used for this purpose. The Employee commits himself to
inform the Employer of any modification of his personal data (i.e. address, bank
account number etc.).

(b)
The Employees’ data will be held for as long as legally required and held
confidentially.

(c)
This data is retained as long as the obligations and duties deriving from them
are no longer legally required. The Employee may at any time request the
Employer to provide him with his personal data or require the correction of the
data in case of justified grievances.

Article 13 – Miscellaneous
(a)
All notices and other communications provided for hereunder shall be in English
and in writing, delivered by hand or by registered or certified mail (return
receipt requested) and delivered or addressed to the addressee at its address
below (or any other address it may subsequently notify in writing to the other
Party):

If to the Employer, to:
Address: 40, Avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg (or
any other address that becomes corporate headquarters and published in the
Luxembourg Gazette ("Mémorial"), with an electronic copy to
KevinJ.Wilcox@altisource.lu)
Attention:     Kevin J. Wilcox




Employee _____ / Employer _____
 
Page 12 of 14




--------------------------------------------------------------------------------






If to the Employee, to:
Address:    In Luxembourg, address to be established
Attention:     Indroneel Chatterjee
The date on which a notice shall be deemed validly given shall be the date of
its receipt by the addressee, i.e. the date appearing on the acknowledgment or
refusal of receipt or the addressee's countersignature.
(b)
No amendment or waiver of any provision of this Contract, nor consent to or
departure by either Party therefrom, nor any subsidiary agreement relating to
the subject matter of this Contract, shall in any event be valid unless it is in
writing and signed by or on behalf of both Parties.

(c)
This Contract may be assigned by Employer to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer. This Agreement shall be
binding upon and inure to the benefit of the Parties, their successors, assigns,
heirs, executors and legal representatives. If there shall be a successor to
Employer or Employer shall assign this Agreement, then as used in this
Agreement, (a) the term “Employer” shall mean Employer as hereinbefore defined
and any successor or any permitted assignee, as applicable, to which this
Agreement is assigned.

(d)
The possible nullity or non-applicability of one or more provisions of the
present Contract shall not result in the nullification of the entire Contract.

Article 14 – Governing Law and Jurisdiction
Except for breaches of the provisions of Article 9 herein, the present Contract
shall be governed, interpreted and performed by and in accordance with the law
in force in the Grand- Duchy of Luxembourg. Except for breaches of the
provisions of Article 9 herein, each Party expressly agrees to submit to the
exclusive jurisdiction of the Courts of Luxembourg over any claim or matter
arising under or in connection with this Contract.
Article 15 – Contractual Interpretation
If any provision of this Contract is held to be unenforceable, then this
Contract will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Contract, valid and enforceable. If
a court declines to amend this Contract as provided herein, the invalidity or
unenforceability of any provision of this Contract shall not affect the validity
or enforceability of the remaining provisions, which shall be enforced as if the
offending provision had not been included in this Contract.


Employee _____ / Employer _____
 
Page 13 of 14




--------------------------------------------------------------------------------





In witness whereof the present Contract has been signed in triplicate on the
____ day of August 2017 and each of the Parties acknowledges having received one
original version (with the 3rd original version to be provided to the Luxembourg
Ministry of Foreign Affairs.)


The Employer
Altisource Solutions S.à r.l.






By: Kevin J. Wilcox, Manager
 
 



The Employee






By: Indroneel Chatterjee













 
 
Page 14 of 14